668 S.E.2d 902 (2008)
STATE
v.
Mickey Vonrice ROLLINS.
No. 138PA08.
Supreme Court of North Carolina.
November 13, 2008.
Robert C. Montgomery, Special Deputy Attorney General, Seth Edwards, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 12th day of November 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Rollins) shall have up to and including the 22nd day of December 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 13th day of November 2008."